DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Status of the Claims
Claims 1-5 and 7-23 are pending wherein claims 1 and 17 are amended, claim 6 is canceled and claims 22-23 are new. 

                                                    Status of Previous Rejections
The previous rejection of claims 1-5, 7-9, 11-15 and 17-20 under Burgermeister et al. (EP 1 604 691) with evidence from Dinega et al. (A solution-phase chemical approach to a new crystal structure of cobalt) is withdrawn in view of the Applicant’s amendment to claim 1 and claim 15. 

Allowable Subject Matter
Claims 1-5, 7-16 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, Burgermeister et al (EP ‘691) with evidence from Dinega et al. fails to specify wherein a second phase of tungsten is present and makes up no more than 10 volume percent in the cobalt-chromium alloy.

Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
. 

Claims 22-23 are allowed. 
Claims 22-23 are allowable for the reasons as set forth in regard to claim 16 in the Office Action of September 23, 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JESSEE R ROE/Primary Examiner, Art Unit 1759